3 Cal. 2d 635 (1935)
JOHN J. BRENNAN et al., Appellants,
v.
AMERICAN TRUST COMPANY (a Corporation) et al., Respondents.
S. F. No. 15009. 
Supreme Court of California. In Bank.  
May 21, 1935.
 Crittenden & Bingaman for Appellants.
 Redmond C. Staats, Brobeck, Phleger & Harrison and J. Jeff Cowen, Jr., for Respondents.
 THE COURT.
 Motion to affirm judgment.
 Plaintiffs owned property subject to a deed of trust in the sum of $6,200. They filed a complaint on May 12, 1933, alleging that defendant American Trust Company was threatening to sell the property, and further alleging that due to the economic depression the market for the sale of real property was poor and a sale would be inequitable. The prayer was for an injunction against sale. A demurrer to the complaint was sustained and judgment rendered in favor of defendants. While the proceeding was pending *636 the property was sold by the trustee. Defendants herein have moved to dismiss the appeal and affirm the judgment.
 [1] Not even the statutory changes in 1933, which regulate sales where deficiency judgments are sought, would, if they were applicable, authorize the relief sought here by plaintiffs. Neither legislation nor judicial decision in this state warrants interference with the normal course of a sale under a deed of trust, conducted in compliance with the law and without fraud.
 It would appear, moreover, that the actual sale of the property renders this injunction proceeding moot.
 The motion is granted and the judgment is affirmed.